Title: The Attempt to Settle Franklin’s Post Office Account, [18–21 October 1776]
From: Dashwood, Francis,Foxcroft, John,Franklin, Benjamin
To: 


In the period between Franklin’s dismissal as deputy postmaster general in January, 1774, and his departure from England in March, 1775, he tried to settle his indebtedness to the General Post Office. The account that he submitted in December, 1774, showed a balance due from him of £973 0s. 5d.; he offered to pay, as he says here, and was told to settle in America. His final effort to do so is described in these documents. Again he failed, and the whole matter was open when he sailed for France. On his return in 1785 it was still open. At some point thereafter he achieved a settlement, for his own private satisfaction, by composing an account against the King for losses (including house rent) resulting from the British occupation of Philadelphia.
 
I.
Philada. Oct. 18. 1776
We the Subscriber’s Deputy Postmaster General and Secretary of the Post Office in America, appointed by the Postmaster General of Great Britain, do hereby certify, that Benjamin Franklin, late in the same Office, did this Day exhibit to us his Accounts, which we have examined and compared with the Comptrollers Books, and with Receipts of the Receiver-General produc’d to us, and do find the same to agree, some small additional Charges excepted for Horns and Stamps; and that there is remaining in his Hands due to the said Office the Sum of Nine Hundred and seventy three Pounds and Fivepence Sterling, which Ballance he tendred to us in Currency; but we having no Authority or Orders to settle the said Account and receive the Ballance, did refuse the same. Witness our Hands.
John FoxcroftFr. Dashwood.
  

II.

[October 18–21, 1776.]
Memorandum, Philada Oct. 18. 1776. that I this Day got Messrs. Foxcroft and Dashwood to compare this Acct. with the Comptroller’s Books and the Receiver-General’s Receipts with other Vouchers, and obtain’d from them a Certificate that they found the Accounts to agree, and the above Ballance to be right, with an Acknowledgement that I tendred them the said Ballance in Currency which they could not receive for want of Orders.
B Franklin


  See the Certificate fix’d with Wafers at the End of this Book. Note, the said Ballance, and more, as appears by the opposite Page, was received by me in Currency, and the Exchange generally estimated at 166 ⅔, at which Rate I would have repaid it. While in England I offer’d the Ballance in Sterling at the Office, but was referr’d here for a Settlement with Mr. Foxcroft, for which I have never till now had an Opportunity. BF. At the Exchange of 166 ⅔ the Sum of £973 0s. 3¼d. comes to £1621 13s. 9¼d. which I offered to pay.

  
Memorandum Oct. 21, 1776 This day obtained from Mr. Amos Strettell an Acct. of Cash paid by Mrs. Franklin in my Absence in Discharge of Interest due on Mortgages of some Post Office Land, amounting to £36 Pensilva Currency, which must be deducted from the above Ballance, being Sterling £21 12s.
BF.

